Filed 12/22/98 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA

1998 ND 209









Darwin Rodacker,	Claimant and Appellant



v.



North Dakota Workers

Compensation Bureau,	Appellee







Civil No. 980259

Appeal from the District Court for Foster County, Southeast Judicial District, the Honorable James M. Bekken, Judge.

AFFIRMED.

Per Curiam.

James A. Wentz, of Kropp Law Office, 105 10th Street SE, Jamestown, ND 58401 for claimant and appellant.

H. Malcolm Pippin, Special Assistant Attorney General, of Nilles, Hansen & Davies, 504 East Broadway, Suite 101, PO Box 1525, Williston, ND 58802-1525, for appellee.

Rodacker v. North Dakota Workers Compensation Bureau

Civil. No. 980259



Per Curiam.

[¶1]	Darwin Rodacker appeals the district court’s judgment affirming the Bureau’s order dated August 25, 1994, discontinuing his disability benefits due to his failure to comply, without good cause, with the terms of N.D.C.C. § 65-05.1-04.  The district court’s judgment is affirmed under N.D.R.App.P. 35.1(a)(5).

[¶2]
	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom

Carol Ronning Kapsner